Citation Nr: 0906391	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-20 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for osteoporosis.

2.  Entitlement to service connection for macular 
degeneration, to include as secondary to arteriosclerotic 
heart disease with hypercholesterolemia, status post coronary 
artery bypass grafting.

3.  Entitlement to service connection for chronic fatigue 
syndrome, to include as secondary to arteriosclerotic heart 
disease with hypercholesterolemia, status post coronary 
artery bypass grafting.

4.  Entitlement to service connection for leg cramps, to 
include as secondary to arteriosclerotic heart disease with 
hypercholesterolemia, status post coronary artery bypass 
grafting.

5.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran has unverified service from October 1961 to 
September 1989 and verified service from October 1989 to 
October 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection for 
osteoporosis, macular degeneration, chronic fatigue syndrome 
and leg cramps, both to include as secondary to service-
connected arteriosclerotic heart disease with 
hypercholesterolemia, status post coronary artery bypass 
grafting, and a TDIU.

The Board notes that an April 2008 rating decision assigned 
the Veteran's service-connected arteriosclerotic heart 
disease with hypercholesterolemia, status post coronary 
artery bypass grafting, an increased disability rating of 60 
percent, effective February 9, 2005 (date of claim).  The 
Veteran, in a statement attached to his June 2007 Substantive 
Appeal, requested a 60 percent disability rating for his 
service-connected arteriosclerotic heart disease with 
hypercholesterolemia, status post coronary artery bypass 
grafting.  The Veteran, through his representative, in a 
November 2008 Memorandum, stated that it had been "agreed" 
that his service-connected arteriosclerotic heart disease 
with hypercholesterolemia, status post coronary artery bypass 
grafting, would be assigned a 60 percent disability rating.  
Thus, the April 2008 rating decision represents a full grant 
of the benefits sought on appeal and such issue is no longer 
before the Board.
  
The Board further notes that in his July 2006 Notice of 
Disagreement, the Veteran raised the issue of service 
connection for depression.  To date, it does not appear that 
the issue of entitlement to service connection for depression 
has been adjudicated in the first instance.  This issue is 
referred back to the RO for appropriate action.

The issue of entitlement to service connection for macular 
degeneration, to include as secondary to service-connected 
arteriosclerotic heart disease with hypercholesterolemia, 
status post coronary artery bypass grafting, addressed in the 
REMAND portion of the decision below, is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has not shown a current diagnosis of 
osteoporosis.

2.  The Veteran has not shown a current diagnosis of chronic 
fatigue syndrome.

3.  The most probative medical evidence of record does not 
support a link between the Veteran's leg cramps and his 
period of service, or his service-connected arteriosclerotic 
heart disease with hypercholesterolemia, status post coronary 
artery bypass grafting, including surgery for same.

4.  To date, the Veteran has not submitted a VA Form 21-8940, 
Application for Increased Compensation Based on 
Unemployability.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
osteoporosis must be denied under the law.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).  

2.  The claim of entitlement to service connection for 
chronic fatigue syndrome, to include as secondary to 
arteriosclerotic heart disease with hypercholesterolemia, 
status post coronary artery bypass grafting must be denied 
under the law.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2008).  

3.  Leg cramps were not incurred in or aggravated by service, 
or shown to be proximately due to or the result of service-
connected arteriosclerotic heart disease with 
hypercholesterolemia, status post coronary artery bypass 
grafting.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R.    §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2008).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  

In March 2005 and November 2005, before the initial 
adjudication of the claims, the Veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claims.  He was told that he needed to provide the names of 
persons, agency, or company who had additional records to 
help decide his claims.  He was informed that VA would 
attempt to review his claims and determine what additional 
information was needed to process his claims, schedule a VA 
examination if appropriate, obtain VA medical records, obtain 
service records, and obtain private treatment reports as 
indicated.  

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.

A December 2006 VCAA letter also informed the Veteran 
regarding the appropriate disability rating or effective date 
to be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claims of entitlement to service 
connection for osteoporosis, and chronic fatigue syndrome and 
leg cramps, both to include as secondary to service-connected 
arteriosclerotic heart disease with hypercholesterolemia, 
status post coronary artery bypass grafting, and a TDIU, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was afforded VA examinations, most recently, in 
August 2008, and specific opinions as to his claims were 
obtained.  

In this case, the Veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Accordingly, all available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases will be rebuttably presumed if they are manifest to 
a compensable degree within one year following active 
service.  The Veteran's osteoporosis, macular degeneration, 
chronic fatigue syndrome, and leg cramps, however, are not 
disabilities for which service connection may be granted on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1133 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2008).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2008).  Secondary service 
connection is permitted based on aggravation; compensation is 
payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show:  (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310. The 
regulation which governs service connection on the basis of 
aggravation was revised, effective in October 2006.  However, 
since the claim underlying this appeal was submitted prior to 
that date, the prior version of 38 C.F.R. § 3.310 applies.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  38 
U.S.C.A. § 1154(b) (2002); Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, the 
Veteran served during wartime and peacetime; however, the 
Veteran does not contend that he was in combat.  Thus, 38 
U.S.C.A.    § 1154(b) is not for application.

Osteoporosis

The Veteran asserts, in his July 2006 Notice of Disagreement, 
that his osteoporosis occurred over time, as a result of his 
work as an aerospace technician.  The Veteran reported that 
his work required trips to 35,000 feet in a low-pressure 
chamber, breathing 100 percent oxygen, for a period of five 
years.  The Veteran asserts that his research supports the 
conclusion that there is a marked increase of calcium-loss or 
pinhole-like deterioration to bones in people that used 100 
percent oxygen.  

At the time of the VA examination in August 2008, the Veteran 
complained of osteoporosis in his hands, elbows, knees, and 
neck.  The Veteran reported that he took a prescription 
medication on a weekly basis for his bones.  The examiner 
noted that the Veteran has not had any fractures, braces, 
infections, osteomyelitis, flare-ups of bone disease, 
precipitating factors, or alleviating factors as to his 
bones.  The examiner reported that the Veteran had 
experienced improvement in bone density subsequent to 
treatment with prescription medication over the past seven 
years.  

X-ray examination of the Veteran's hand revealed 
osteoarthritic changes in the distal interphalangeal joint of 
the index and small fingers, bilaterally, greatest in the 
right index finger.  Nonspecific small erosions of the right 
small finger proximal phalanx were noted.  X-ray examination 
of the Veteran's elbows revealed findings consistent with 
sequelae of old injuries, ossifications projected near the 
distal left humerus and mediolateral epicondyles and the 
distal right humerus and lateral condyles.  Articular 
surfaces were well-maintained.  X-ray examination of the 
Veteran's knees revealed calcifications adjacent to the left 
patellar that are likely either degenerative or possibly 
sequelae of an old injury, and metal clips in the soft tissue 
of both knees, suggesting prior surgeries.  X-ray examination 
of the Veteran's cervical spine revealed a negative cervical 
spine.  The examiner stated that there were no objective 
findings of osteoporosis.     

The Board notes that the Veteran's private and VA treatment 
records indicate diagnosis and treatment of osteoporosis from 
April 2002 to July 2004.  It is significant that it appears 
that the Veteran remains on the prescription medication 
regimen he was prescribed at the onset of his osteoporosis, 
seven years prior to the time of the August 2008 VA 
examination.  However, as discussed above, as there were no 
objective findings of osteoporosis at the time of the August 
2008 VA examination, there is no current diagnosis of same.

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  The 
United States Court of Veterans Appeals has interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§§ 1110, 1131.  In the absence of proof 
of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

In this case, there is no current medical evidence showing a 
diagnosis of osteoporosis.  As there is no evidence 
establishing a current diagnosis of osteoporosis, there 
cannot be a discussion as to whether there exists a medical 
nexus between military service and osteoporosis.  Thus, 
service connection for same is not warranted.

As a threshold matter, per 38 U.S.C.A. §§ 1110, 1131, since 
the Veteran does not have a disability for which service 
connection can be granted, the claim must be denied by 
operation of law.  

Chronic Fatigue Syndrome

The Veteran asserts, in his July 2006 Notice of Disagreement, 
that his claimed chronic fatigue syndrome is related to the 
medications required for his service-connected 
arteriosclerotic heart disease with hypercholesterolemia, 
status post coronary artery bypass grafting.  

At the time of the August 2008 VA examination, the Veteran 
reported that the basis of his chronic fatigue complaint is 
that a combination of his medications cause him fatigue.  The 
Veteran stated that he did not have chronic fatigue syndrome.  
The Veteran reported that the medications he must take for 
the rest of his life for his heart condition cause tiredness, 
and his tiredness is chronic based on the necessity to take 
the medications causing such for the rest of his life.  The 
examiner noted that there is no record of continuous medical 
treatment for specific chronic fatigue syndrome.  The 
examiner reported that when asked if his debilitating fatigue 
onset was severe enough to reduce his daily activities, the 
Veteran stated that while he can take care of his activities 
of daily living, he can't do much.  The Veteran reported that 
for two or three days each week, he has difficulty 
functioning due to fatigue.  The Veteran reported that he is 
always tired and could lie down at any time.  The Veteran 
reported weakness.  The Veteran described his sleep patterns.  
The Veteran denied any onset of acute low-grade fever, non-
exudative pharyngitis, palpable cervical and adnexal lymph 
nodes, general muscle ache, fatigue lasting more than 24 
hours or after exercise, headaches, migratory joint pains, or 
neuropsychological complications.  The examiner stated that 
the Veteran did not meet the criteria of chronic fatigue 
syndrome.

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  The 
United States Court of Veterans Appeals has interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§§ 1110, 1131.  In the absence of proof 
of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

In this case, there is no current medical evidence showing a 
diagnosis of chronic fatigue syndrome.  As there is no 
evidence establishing a current diagnosis of chronic fatigue 
syndrome, there cannot be a discussion as to whether there 
exists a medical nexus between military service and chronic 
fatigue syndrome.  Also, there cannot be a discussion as to 
whether there exists a medical nexus between service-
connected arteriosclerotic heart disease with 
hypercholesterolemia, status post coronary artery bypass 
grafting, or treatment thereof, and chronic fatigue syndrome.  
Thus, service connection for same is not warranted.

As a threshold matter, per 38 U.S.C.A. §§ 1110, 1131, since 
the Veteran does not have a disability for which service 
connection can be granted, the claim must be denied by 
operation of law.  

Leg Cramps

The Veteran asserts, in his July 2006 Notice of Disagreement, 
that his leg cramps are related to a vein surgery he 
underwent for his service-connected arteriosclerotic heart 
disease with hypercholesterolemia, status post coronary 
artery bypass grafting.  Specifically, the Veteran reported 
that his leg cramps may be caused by the stripping of his 
veins from his right lower leg, from the knee to the ankle, 
and from his left upper leg, from the thigh to the knee, 
during such surgery. 

Reports of Medical Examination dated in September 1969 and 
January 1966 are silent for any abnormality of the lower 
extremities.  Reports of Medical History, completed by the 
Veteran, are silent for any history of cramps in the legs. 

Reports of Medical Examination dated in January 1970, 
December 1972, September 1975, and July 1979, are silent for 
any abnormality of the lower extremities.  

Service treatment records dated in January 1978 indicate that 
the Veteran complained of cramping easily in the legs.  

Report of Medical Examination dated in August 1980 is silent 
for any abnormality of the lower extremities.  Report of 
Medical History, completed by the Veteran, indicates that the 
Veteran reported cramps in his legs.

Service treatment records dated in November 1981 indicate 
that the Veteran complained of cramping in both legs. 

Service treatment records dated in March 1982 indicate that 
the Veteran reported a history of daytime muscle cramps.

Service treatment records dated on two occasions in April 
1982 indicate that the Veteran complained of sporadic muscle 
cramps of unknown etiology.

Service treatment records dated in June 1982 indicate that 
the Veteran reported diffuse muscle cramping provoked with 
little exercise. 

Report of Medical Examination dated in October 1982 is silent 
for any abnormality of the lower extremities.  Report of 
Medical History, completed by the Veteran, indicates that the 
Veteran reported cramps in his legs.  The examiner noted that 
the Veteran's muscle cramping has been evaluated, persists, 
and is of an unknown etiology.

Report of Medical Examination dated in November 1983 is 
silent for any abnormality of the lower extremities.  Report 
of Medical History, completed by the Veteran, is silent for 
any history of cramps in the legs. 

Report of Medical Examination dated in February 1985 
indicates that the Veteran has a history of leg cramps, not 
considered disabling.  Report of Medical History, completed 
by the Veteran, indicates that the Veteran reported cramps in 
his legs, described as bilateral calf pain experienced while 
swimming.  The examiner noted that the Veteran was able to 
walk without difficulty.

Reports of Medical Examination dated in Janaury 1986 and 
March 1987 are silent for any abnormality of the lower 
extremities.  Reports of Medical History, completed by the 
Veteran, indicate that the Veteran reported cramps in his 
legs, described as bilateral calf pain experienced while 
swimming.  The examiner noted that the Veteran was able to 
walk without difficulty.

Report of Medical Examination dated in December 1987 is 
silent for any abnormality of the lower extremities.  Report 
of Medical History, completed by the Veteran, indicates that 
the Veteran reported cramps in his legs, described as cramps 
in his calves and feet, occurring occasionally at night, 
approximately one or two times per week, especially after 
exercise.  

Report of Medical Examination dated in February 1989 is 
silent for any abnormality of the lower extremities.  Report 
of Medical History, completed by the Veteran, indicates that 
the Veteran reported muscle pain or cramps.

While the Veteran's service treatment records indicate that 
the Veteran complained of leg cramps, and reported a history 
of same on a number of occasions, there was not a combination 
of manifestations sufficient to identify the disease entity.  
As discussed above, the Veteran was not diagnosed with any 
condition as to his legs, and his leg cramps were of an 
unknown etiology.  Further, the Veteran in this case does not 
contend, and the evidence does not show, that his current leg 
cramps are related to the leg cramps he experienced during 
service.  Thus, chronicity in service has not been 
established for leg cramps, and a showing of continuity of 
symptoms after discharge is required to support the Veteran's 
claim of entitlement to service connection for leg cramps, to 
include as secondary to his service-connected 
arteriosclerotic heart disease with hypercholesterolemia, 
status post coronary artery bypass grafting.  38 C.F.R. § 
3.303(b).

There are no post-service treatment records indicating 
complaint, treatment, or diagnosis of any leg condition 
related to cramping until the time of the February 2006 VA 
examination, conducted as development of the Veteran's claim 
of entitlement to service connection for leg cramps.

In an effort to determine whether the veteran's leg cramps in 
this case were caused or aggravated by his service-connected 
arteriosclerotic heart disease with hypercholesterolemia, 
status post coronary artery bypass grafting, VA obtained an 
opinion in February 2006 addressing this question.  

At the time of the VA examination in February 2006, the 
Veteran reported that his leg cramps seemed to have developed 
shortly after his heart surgery in 1999.  The Veteran 
reported that his leg cramps affect his calf muscles, 
bilaterally.  The Veteran reported that just recently, on 
only two or three occasions, he experienced leg cramps in his 
left thigh.  The Veteran reported that his leg cramps almost 
always occur at night or when he is lying down.  The Veteran 
reported that his leg cramps usually last three to five 
minutes, and he must get out of bed and walk it off.  The 
Veteran reported that his leg cramps resolve on their own.  
The Veteran reported past treatment of his leg cramps with 
prescription medication, however, such treatment was 
ineffective.  

Physical examination revealed trace pretibial edema in the 
left lower extremity, and no edema in the right lower 
extremity.  The Veteran exhibited 2+ posterior tibial and 
pedal pulses, bilaterally.  No abnormality of either leg, as 
to the calf muscle, was noted.  There were no fasciculations 
noted.  The examiner noted that the Veteran's muscle tone was 
normal, and there was no atrophy present.  There was no 
apparent cramping exhibited at the time of the examination.  
The Veteran was not diagnosed with any leg condition.

The examiner opined that there was no medical evidence of 
record to suggest a definite relationship between muscle 
cramping and the Veteran's service-connected arteriosclerotic 
heart disease with hypercholesterolemia, status post coronary 
artery bypass grafting.  The examiner further stated that 
many people have nocturnal leg cramps of an unknown etiology.

The Board notes that at the time of the February 2006 VA 
examination, the examiner did not specifically opine as to 
whether there exists a relationship between the Veteran's leg 
cramps and the surgery he underwent for his service-connected 
arteriosclerotic heart disease with hypercholesterolemia, 
status post coronary artery bypass grafting.  The examiner 
did, however, note that the Veteran reported the onset of his 
leg cramps as the time subsequent to his surgery.  The 
examiner also stated that she reviewed the Veteran's claims 
file, and the Board notes that such file included treatment 
records related to the Veteran's surgery.  Thus, the Board 
finds that the examiner's opinion that there was no medical 
evidence of record to suggest a definite relationship between 
muscle cramping and the Veteran's heart condition considered 
his surgery for same.

The Board also notes that at the time of the February 2006 VA 
examination, the examiner did not specifically opine as to 
whether there exists a relationship between the Veteran's leg 
cramps and his period of service.  The examiner did, however, 
state that she had reviewed the Veteran's claims file 
thoroughly.  Also, the examiner added the statement that many 
people have nocturnal leg cramps of an unknown etiology to 
her opinion that there was no medical evidence of record to 
suggest a definite relationship between muscle cramping and 
the Veteran's heart condition.  Thus, the Board finds that 
the examiner was unable to provide an etiology of the 
Veteran's leg cramps, including consideration of any incident 
or complaint during the Veteran's period of service, 
subsequent to a thorough review of the Veteran's claims file.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, as discussed above, the weight of the evidence is 
against such finding.  Thus, service connection for leg 
cramps, to include as secondary to arteriosclerotic heart 
disease with hypercholesterolemia, status post coronary 
artery bypass grafting, is not warranted.

The Veteran has attributed his leg cramps to his service-
connected arteriosclerotic heart disease with 
hypercholesterolemia, status post coronary artery bypass 
grafting, including surgery for same.  However, as a 
layperson, the Veteran is not competent to give a medical 
opinion on causation or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 
Vet. App. 183 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (layperson is generally not capable of opining on 
matters requiring medical knowledge).  The Board acknowledges 
that the Veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Additionally, the Veteran's statements may be competent to 
support a claim for service connection where the events or 
the presence of disability, or symptoms of a disability are 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  Thus, while the Veteran is competent to report leg 
cramping, or leg cramping subsequent to surgery for his 
service-connected arteriosclerotic heart disease with 
hypercholesterolemia, status post coronary artery bypass 
grafting, he does not have the medical expertise to provide 
an opinion regarding the etiology of his leg cramps.  Thus, 
the Veteran's lay assertions are not competent or sufficient. 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the weight of the credible evidence does not 
establish that the Veteran's current nocturnal leg cramps are 
related to his period of service, or related to or aggravated 
by his service-connected arteriosclerotic heart disease with 
hypercholesterolemia, status post coronary artery bypass 
grafting, including  surgery for same.  Because there is no 
competent evidence demonstrating that the Veteran's current 
nocturnal leg cramps are related to service, or his service-
connected arteriosclerotic heart disease with 
hypercholesterolemia, status post coronary artery bypass 
grafting, including surgery for same, service connection in 
this case on a direct basis, or on a secondary basis, is not 
warranted.

As the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for leg cramps, to 
include as secondary to service-connected arteriosclerotic 
heart disease with hypercholesterolemia, status post coronary 
artery bypass grafting, the "benefit of the doubt" rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

TDIU

VA will grant a TDIU when the evidence shows that the veteran 
is precluded, by reason of his service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2008).  TDIU benefits are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  38 C.F.R.           § 4.16(a) (2008).  
The relevant issue is not whether the veteran is unemployed 
or has difficulty obtaining employment, but whether the 
veteran can perform the physical and mental acts required by 
employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A TDIU may be assigned, where the schedular rating is less 
than total, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one disability, 
the disability is rated at 60 percent or more, or where, if 
there are two or more disabilities, at least one disability 
is rated 40 percent or more and there is sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  Where these 
percentage requirements are not met, entitlement to benefits 
on an extraschedular basis may be considered when the veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the veteran's background including 
his employment and educational history.  38 C.F.R. § 4.16(b).  
The Board does not have the authority to assign an 
extraschedular TDIU in the first instance.  Bowling v. 
Principi, 15 Vet. App. 1 (2001).

The Veteran has the following service-connected disabilities:  
bilateral hearing loss, evaluated as 10 percent disabling, 
effective February 1, 1994, and evaluated as 60 percent 
disabling, effective February 9, 2005; arteriosclerotic heart 
disease with hypercholesterolemia, status post coronary 
artery bypass grafting, evaluated as 30 percent disabling, 
effective February 1, 1994, and evaluated as 60 percent 
disabling, effective February 9, 2005; hiatal hernia with 
gastroesophageal reflux and history of chronic duodenitis and 
diverticulosis colon with history of duodenal ulcer, 
evaluated as 30 percent disabling, effective February 1, 
1994; tinnitus, evaluated as 10 percent disabling, effective 
February 12, 2006; and appendectomy scar, evaluated as 
noncompensable, effective February 1, 1994.  As of February 
9, 2005, the Veteran's combined evaluation for compensation 
was 90 percent. 

As discussed above, entitlement to a TDIU requires that, if 
there are two or more disabilities, at least one disability 
is rated 40 percent or more and there is sufficient 
additional disability to bring the combined rating to 70 
percent or more.  As the Veteran's service-connected 
bilateral hearing loss, and his arteriosclerotic heart 
disease with hypercholesterolemia, status post coronary 
artery bypass grafting, are each rated 60 percent disabling, 
and his combined evaluation for compensation is 90 percent, 
he meets the percentage requirements of 38 C.F.R. § 4.16(a).  
38 C.F.R. § 4.16(a).  The question, therefore, becomes 
whether the evidence shows that the Veteran is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.

Subsequent to the April 2008 rating decision that assigned 
the Veteran's service-connected arteriosclerotic heart 
disease with hypercholesterolemia, status post coronary 
artery bypass grafting, a 60 percent disability rating, 
effective February 9, 2005, the RO sent the Veteran a letter 
dated in July 2008.  Such letter informed the Veteran that 
the RO needed additional information or evidence.  Attached 
to the letter was VA Form 21-8940, Application for Increased 
Compensation Based On Unemployability.  At the time of the 
October 2008 Supplemental Statement of the Case, the RO 
continued the denial of the Veteran's claim of entitlement to 
a TDIU on the basis that the application described above had 
not been received.

To date, it does not appear that the Veteran has submitted an 
Application for Increased Compensation Based On 
Unemployability.  Thus, evidence necessary to judge the 
Veteran's ability to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities, 
as if required by 38 C.F.R. § 4.16(a), has not been provided 
or developed, and there exists no legal basis for further 
consideration of this claim.  Lacking legal merit, the claim 
of entitlement to a TDIU must be denied.  Sabonis v. Brown, 6 
Vet. App. 429-30.


ORDER

Service connection for osteoporosis must be denied by 
operation of law.

Service connection for chronic fatigue syndrome, to include 
as secondary to arteriosclerotic heart disease with 
hypercholesterolemia, status post coronary artery bypass 
grafting, must be denied by operation of law.

Service connection for leg cramps, to include as secondary to 
arteriosclerotic heart disease with hypercholesterolemia, 
status post coronary artery bypass grafting, is denied.

Entitlement to a TDIU is denied.


REMAND

Additional development is needed prior to further disposition 
of the claim.

The Veteran asserts, in his July 2006 Notice of Disagreement, 
that his macular degeneration is related to heart 
catherization and bypass surgery required for his service-
connected arteriosclerotic heart disease with 
hypercholesterolemia, status post coronary artery bypass 
grafting.  The Veteran asserts that the authorization form 
advises the patient that they may suffer from eye problems 
following such procedures.  

The Board notes that the Veteran, at the time of his claim of 
entitlement to service connection for macular degeneration, 
did not claim such as secondary to arteriosclerotic heart 
disease with hypercholesterolemia, status post coronary 
artery bypass grafting, including surgery for same.  The VA 
examination dated in August 2008, conducted for the purpose 
of developing the Veteran's claim of entitlement to service 
connection for macular degeneration, only addressed the issue 
of whether there exists a relationship between the Veteran's 
period of service and his current macular degeneration.  

Thus, a medical opinion as to whether there exists a 
relationship between the Veteran's macular degeneration and 
his service-connected arteriosclerotic heart disease with 
hypercholesterolemia, status post coronary artery bypass 
grafting, including surgery for same, is required.  VA's duty 
to assist includes a duty to provide a medical examination or 
obtain a medical opinion where it is deemed necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R.       
§ 3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. App. 69 
(1995).

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file 
to the examiner who conducted the VA 
examination in August 2008 to obtain a 
VA medial opinion.  If the examiner is 
unable to render an opinion without 
conducting an additional VA 
examination, the AMC/RO should schedule 
the Veteran for such.  

a.  The examiner must opine as to 
whether it is at least as likely as not 
(at least a 50 percent probability) 
that the Veteran's macular degeneration 
is proximately due to, or aggravated 
by, his service-connected connected 
arteriosclerotic heart disease with 
hypercholesterolemia, status post 
coronary artery bypass grafting, 
including surgery for same.  

b.  If aggravation beyond the natural 
progression of the disease is found, 
the examiner should identify that 
aspect of the Veteran's macular 
degeneration which is due to such 
aggravation.

c.  If the examiner who performed the 
August 2008 VA examination is not 
available, schedule the Veteran for 
another appropriate examination and 
have that examiner address the 
questions noted above.  The claims file 
should be made available to the 
examiner for review in conjunction with 
the opinion or examination, and the 
examiner should note such review.  

d.  A complete rationale should be 
provided for all opinions given.  The 
opinions should be based on examination 
findings, historical records, and medical 
principles.  The physician should fully 
articulate a sound reasoning for all 
conclusions made.

2.  Readjudicate the Veteran's claim on 
appeal, considering any additional 
evidence added to the record.  If the 
action remains adverse to the Veteran, 
provide the Veteran, and his 
representative, with a Supplemental 
Statement of the Case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent 
possible) in compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The purpose of the possible examination requested in this 
remand is to obtain information or evidence (or both) which 
may be dispositive of the appeal.  Therefore, the Veteran is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


